--------------------------------------------------------------------------------

Exhibit 10.1


 
SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT
 
 
SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”), dated as
of August 30, 2010, by and among Patriot National Bancorp, Inc., a Connecticut
corporation (“Patriot”), Patriot National Bank, a national banking association
(the “Bank” and, together with Patriot, the “Companies”), and PNBK Holdings LLC,
a Delaware limited liability company (the “Investor”).  Capitalized terms used
but not defined herein shall have the meanings given them in the SPA (as defined
below).
 
WHEREAS, the Companies and the Investor are parties to that certain Securities
Purchase Agreement, dated as of December 16, 2009, as amended by the First
Amendment to the Securities Purchase Agreement, dated as of May 3, 2010, by and
among Patriot, the Bank and the Investor (the “SPA”); and
 
WHEREAS, the Companies and the Investor desire to further amend the SPA as set
forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1.
Amendment to SPA.  Section 7(a)(iii) of the SPA is hereby amended by replacing
Section 7(a)(iii) in its entirety with the following:

 
 
“(iii) By the Investor or the Companies, in the event the transactions
contemplated hereby are not consummated and closed by 5:00 p.m. eastern time
October 15, 2010. The Parties agree that the Closing Date shall in no event
occur later than October 15, 2010. The Parties further agree that in the event
the transaction is not consummated and closed on or before October 15, 2010, the
Agreement shall be automatically terminated and be of no further force or effect
as of 5:00 p.m. eastern time October 15, 2010, without further action by either
party and regardless of whether any party is then in breach of this Agreement
and except for those provisions of this Agreement, including but not limited to
Sections 7(b), 6.1(d)(v) and Section 8, which by the express terms of this
Agreement survive the termination hereof. Furthermore, the failure to consummate
the Closing as foresaid and the automatic termination of this Agreement, as set
forth above, shall constitute a mutual consent as if in writing by the Investor
and the Companies to the termination of this Agreement and the abandonment of
the transaction, pursuant to Section 7(a)(i) of this Agreement, effective
October 15, 2010, as of 5:00 p.m. eastern time as set forth above;”
 
 
2.
Ratification of SPA.  Except to the extent specifically amended hereby, the
terms, provisions and conditions of the SPA are hereby ratified and confirmed
and shall remain unmodified and in full force and effect in all other
respects.  This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the SPA.

 
 
 

--------------------------------------------------------------------------------

 
3.
Counterparts.  This Amendment may be executed in counterparts, each counterpart
when so executed and delivered, including by facsimile or electronic mail,
constituting an original, but all such counterparts together will constitute one
and the same instrument.

 
 
4.
Governing Law.  Regardless of any conflict of law or choice of law principles
that might otherwise apply, this Amendment shall be governed exclusively by the
laws of the State of New York.

 
 
[remainder of this page intentionally left blank]
 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 



 
PATRIOT NATIONAL BANCORP, INC.
 
 
 
 
By:  /s/ Charles F. Howell
 
Name:  Charles F. Howell
 
Title:  President and Vice Chairman
 
 
 
 
PATRIOT NATIONAL BANK
 
 
 
 
By:  /s/ Charles F. Howell
 
Name:  Charles F. Howell
 
Title:  President and Chief Executive Officer
 
 
 
 
PNBK HOLDINGS LLC
 
 
 
 
By:   PNBK Sponsor LLC,
 
its Managing Member
 
 
 
 
By:  /s/ Michael A. Carrazza
 
Name:  Michael A. Carrazza
 
Title:  Manager


